Citation Nr: 1743009	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 23, 2007, for the grant of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968, August 1980 to December 1980, and from June 1981 to January 1997.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  A claim for an increased rating for degenerative joint disease changes of the cervical spine and low back pain (lumbar spine); as well as notice of disagreement for the Veteran's hip and bilateral foot disorder, were received on September 16, 2005.

2.  The RO granted the claim for increase for the lumbar spine, assigning a 40 percent rating and making the Veteran eligible for a schedular TDIU, effective from September 16, 2005.

3.  The Veteran did not meet the schedular criteria for a TDIU prior to September 16, 2005, and it is not factually ascertainable in the year prior thereto that an increased evaluation was warranted.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 2005, but no earlier, for a TDIU have been met.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16(a) (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained all relevant records and associated with the claims file.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran seeks an effective date earlier than November 23, 2007, for the grant of a TDIU. 

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60 or 70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

It has been determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, 38 U.S.C.A. § 5110 (b)(2) is a partial exception to 38 U.S.C.A. § 5110a.

The phrase "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  The term "application" is not defined in the statute.  The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p). See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  VA must interpret a claimant's submissions broadly, but VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In the instant case, the Veteran first applied for a TDIU on November 10, 2004 stating that she had degenerative back and joint problems since 1996, and that she had last worked full time in February 2003.  At that time she did not meet schedular requirements for a TDIU, as she did not have one disability rated at least 40 percent.  See 38 C.F.R. § 4.16.  In June 2005, one employer submitted verification that she had left a job in August 2002 due to loss of productive time due to illness, and another reported she had left a job in 2000 due to continual illness.  Neither one specified the disability or disabilities on which this illness was based.  The Veteran was afforded a VA examination on August 25, 2005, which noted lost work three times per month based on her service-connected neck and back, and she claimed she lost 45 days per year due to her service-connected residuals of hysterectomy.  On September 16, 2005, the Veteran applied for an increased rating for her lumbar spine, and soon after that she was denied a TDIU in a September 30, 2005 rating decision.  A September 2006 letter from a mortgage company noted her employment was terminated April 2006 in part because she had not been coming to work for long periods of time.  

The Veteran was afforded a VA examination in February 2006, which noted that she missed work six times per month due her service-connected spine disabilities and that she had limitation of flexion of the lumbar spine to 30 degrees.  Based on this examination, she received an increased rating of 40 percent for the lumbar spine effective September 16, 2005, in a May 2006 rating decision, the first date she met schedular criteria for TDIU. 
The Veteran later again applied for a TDIU on November 23, 2007 and that was the granted effective date in an April 2009 rating decision, which was favorably adjudicated in part based on an April 2009 statement by a VA clinician saying she was unable to work due to her service-connected disabilities.  She submitted a VA Form 21-8940 in November 2007 noting she had last worked 20 hours per week at the mortgage company in May 2006.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Affording the Veteran the benefit of the doubt, she demonstrated an inability to maintain substantial employment during her February 2006 exam that she had in connection with the September 2005 increased rating claim, because it was noted that she missed work six times per month due to her lumbar spine disability, at a job that was not fulltime.  Furthermore, VA had notice of the Veteran's contentions that she could not maintain substantial employment based on her previous TDIU claim based on her spine and joint arthritis.  Therefore affording the Veteran the benefit of the doubt, the Board believes that a claim for TDIU was raised by the record during the increased rating claim for her spine and her date of claim for TDIU is considered the same date as the date of the increased rating for the spine.  Therefore, TDIU is warranted from September 16, 2005.  See 38 U.S.C.A. § 5110.  

The Board has considered whether it is factually ascertainable that the Veteran met the schedular criteria for TDIU prior to September 16, 2005.  However, immediately before the claim, there was a VA examination that noted she missed work at that point only three times per month; and there is no indication from that August 2005 examination that she could flex her lumbar spine to less than 30 degrees, or that she had ankylosis, which are the requirements for a 40 percent rating for the lumbar spine under 38 C.F.R. § 4.71, Diagnostic Code 5242; therefore, it is not factually ascertainable in the year prior to that the criteria for an increased evaluation were met, which would then allow for an even earlier effective date for TDIU.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Board acknowledges that the Veteran has not had consistent substantial employment prior to the grant of a TDIU.  However, she only met the schedular criteria for a TDIU as of September 16, 2005, which is the date of the award of 40 percent disability rating for her lumbar spine.  

Essentially, prior to September 16, 2005, the Veteran did not meet the schedular requirements for a TDIU. See 38 C.F.R. § 4.16(a).  Accordingly, the Board finds that an earlier effective date for a TDIU on a schedular basis is not warranted prior to September 16, 2005.

Additionally, the Board finds that referral to the VA Director of Compensation Service for consideration of an extra-schedular TDIU prior to September 16, 2005 is not warranted.  Although TDIU may be granted on an extra-schedular basis under § 4.16(b) even though the percentage requirements are not met, there must be an indication that there is unemployability due to service-connected disability or disabilities.  In this case, the Veteran reported on her TDIU applications that she was able to work 30-40 hours per week until at least April 2004.  This coupled with the medical evidence shows no indication that the Veteran was unable to perform the mental or physical acts required for employment during that period of time, as the August 2005 VA examination specially notes that the Veteran at that point was working and missing three days of work per month, as opposed to missing six day per month due to her service-connected spine in 2006, indicating that it had not yet worsened to the severity which afforded her 40 percent disability rating or precluded her from substantial employment.  Her overall disability picture and functional impairment, and specifically her lumbar spine, was not shown to have demonstrated an objective worsening until the February 2006 examination.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Accordingly, as referral for a TDIU on an extraschedular basis is not warranted, there is no basis to consider a grant of an earlier effective date for the award of a TDIU based on extraschedular considerations prior to September 16, 2005.



ORDER

Entitlement to an effective date of September 16, 2005, but no earlier, for the grant of a total disability rating based on individual unemployability (TDIU), is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


